Mr. Justice Milburn:
I dissent. The general welfare clause in section 4800 of the Political Code declares, as stated in the opinion, that the city may make all laws not inconsistent with the federal or state Constitutions or the provisions of the Title in which the said section appears, which may be necessary for the government or management of the affairs of the .city for the execution of the powers vested in the body corporate and for carrying into effect the provisions of the Title. Sub*291section 7 of section 4800 declares that the city has power to regulate the use of sidewalks, and to require the owners of the premises adjoining to keep the same free from snow or other obstruction. In my opinion, the maxim, “Expressio unius est exclusio alterius ," applies here, and I believe that when the legislature said “owners” it meant owners, and nobody else; and that the ordinance complained of by the appellant in this case, authorizing the punishment to be put upon the occupant of the premises in front of which the sidewalk was, is inconsistent with the provision contained in subsection 7 of section 4800, and therefore is invalid. In other parts of said section 4800, in referring to lots and premises, the legislature uses both the words “occupants” and “owners,” evidently having in mind the distinction between the two words, and not intending that the word “occupant” should be understood as meaning “owner” in any sense whatever.